MEMORANDUM **
Ronna Joan Robertson appeals pro se from a decision of the tax court determining Robertson’s deficiencies in income tax and additions to tax due for 1993 and 1994. We have jurisdiction pursuant to 26 U.S.C. § 7482(a), and we affirm.
Robertson’s only contentions on appeal were not raised before the tax court and are therefore waived. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.